Benson, J.
(dissenting) : It is true that the petition contained allegations that the cover of the conveyor or trapdoor had become “worn, rotten, and out of repair,” as stated in the foregoing opinion, but it also contained the following averments:
“That said trapdoor was constructed of wood or lumber about one inch thick and no hooks or catches, either of wood or metal, were attached to said door or conveyor to keep it in place in its position on the top of said conveyor; . . •. that . . . said trapdoor, being rotten, decayed and in a defective condition and constructed as aforesaid, gave way under plaintiff’s weight; . . . that said plaintiff was injured as aforesaid by the willful, wrongful, unlawful, careless and negligent manner in which defendant had constructed said trapdoor, and in its failure” [Here follows an averment of failure to provide safeguards].
These averments should be held sufficient after verdict, no motion having been made to make them more definite.
The answer contained a general denial, and allegations that the conveyor was covered with heavy board coverings, fitted with shoulders to prevent slipping; that the plaintiff himself negligently removed the cover and negligently stepped into the opening caused thereby; and that the plaintiff’s fellow servants negligently removed the cover, and the plaintiff negligently stepped into the opening.
It therefore appears that the defendant met the issue of negligent and unsafe construction, not only by a general denial, but by specific averments of the manner of construction.
In his opening statement of the case the plaintiff’s attorney expressly stated, as the opinion recites, that the door gave way because, among other reasons, it was “not properly constructed, fastened or screwed down to prevent it from slipping.”
*116Evidence was received without objection showing that the door, which was even with the floor, and formed when closed a part thereof, was left in place without screws, hooks or fastenings, and that it could be removed merely by lifting it.
The plaintiff was injured while sweeping, without knowing that the door was there. He testified:
“I am sweeping, and when I turned around that way, I turn around to sweep on top, something turn around there at bottom of feet, machinery keep on work, I mash my foot all to pieces. . .' . Why, step on that board, my foot go down in the hole. I am turned face .down.”
The jury by its general verdict found the issues for the plaintiff.
By the special finding that a section of the cover had :not been removed before the plaintiff was hurt the jury found against the affirmative allegations of the answer that the plaintiff or his fellow servants had removed it. The finding that the covering was not in proper .place (although not removed by the plaintiff or his fellows) leaves the inference that it was out of place because not properly constructed, secured and fastened. This finding is certainly not inconsistent with the general verdict, which finds all the material averments of 'the petition not inconsistent with the special findings and not withdrawn from consideration to be true.
The averments of the petition herein recited were not withdrawn from the consideration of the jury. In a brief summary of the acts of negligence charged the ■court inadvertently, no doubt, omitted direct reference to these material allegations, but the evidence had been admitted, the jury considered it, and based a verdict thereon. The court approved the verdict, thus disregarding the omission in the instruction. This omission was not an error of which the defendant can complain, and, since the jury and the court disregarded it, is of no importance now. (Whitney v. Brown, 75 Kan. 678; Mercer v. Morrison, 83 Kan. 489.) The necessary *117averments were made in the petition, they were supported by competent evidence, and found true by the jury.
If any error was committed it did not affect the substantial rights of the defendant, and under the rule in force throughout the judicial history of the state should be disregarded and the judgment should be affirmed. (Civ. Code, 1859, § 148, Code 1909, § 141; The Territory v. Reyburn, 1 Kan. [Dassler’s ed.] 551; Hopkinson v. Conley, 75 Kan. 65.)
I am authorized to say that Mr. Justice West concurs in this dissent.